Title: From Thomas Jefferson to Pierre Dessin, 24 August 1786
From: Jefferson, Thomas
To: Dessin, Pierre



Sir
Paris Aug. 24. 1786.

On the receipt of your letter I sent to the Douane to inquire for your other acquit à caution, and I this moment receive from thence the inclosed paper which they assure me will indemnify you. I should not have failed to have sent you both as soon as I arrived here, but the person who had brought the other articles said he was responsible for the return of the acquit à caution and would not trust to me to send it. I am Sir your most obedient and most humble servt.,

Th: Jefferson

